    Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 1 of 21 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

GOOGLE LLC,                                      )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                )   C.A. No. ____________________
                                                 )
FORTRESS INVESTMENT GROUP,                       )
FORTRESS CREDIT CO. LLC, and CF                  )
UNILOC HOLDINGS LLC,                             )

                      Defendant.

              MOTION TO COMPEL FORTRESS INVESTMENT GROUP,
           FORTRESS CREDIT CO. LLC, AND CF UNILOC HOLDINGS LLC
             TO COMPLY WITH SUBPOENAS ON AN EXPEDITED BASIS

        In this ancillary action, Defendant Google LLC (“Google”) moves for an order

compelling Fortress Investment Group, Fortress Credit Co. LLC (together, “Fortress”), and CF

Uniloc Holdings LLC (“CF Uniloc”) (collectively, the “Subpoenaed Parties”), to comply, on an

expedited basis, with Google’s subpoenas seeking documents and testimony in Uniloc 2017 LLC

v. Google LLC, Nos. 2:18-cv-00491–504-JRG-RSP and 2:18-cv-00548–553-JRG (E.D. Tex.).1

The subpoenas, which are attached hereto as Exhibits 1, 2, and 3, were issued in connection with

the above-cited cases by presiding Judge Rodney James Gilstrap of the United States District

Court for the Eastern District of Texas. In that court, plaintiff Uniloc 2017 LLC (“Uniloc 2017”

or “plaintiff”) has sued Google for alleged patent infringement in approximately 20 separate

cases that are now pending before Judge Gilstrap. The Subpoenaed Parties are nonparties who

possess information relevant to the parties’ claims and defenses, including information relevant



1
  Pursuant to D. Del. L.R. 7.1.1, counsel for Google avers that it has made a reasonable effort to
reach agreement with counsel for the Subpoenaed Parties on the matters set forth in this Motion,
but no agreement could be reached.
     Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 2 of 21 PageID #: 2



to standing and transfer of venue.

         Although the subpoenas were issued by the Eastern District of Texas, they require

compliance in the District of Delaware (“this Court”), which is where the Subpoenaed Parties

were subject to service and, hence, where the subpoenas commanded document production and

depositions to occur. Accordingly, pursuant to Rules 37(a)(2) and 45(d)(2)(B)(i) of the Federal

Rules of Civil Procedure, Google respectfully moves this Court to compel CF Uniloc and

Fortress to comply with Google’s requests for both deposition testimony and the production of

documents, as set forth in the subpoenas.

I.       BACKGROUND

         These cases are still in their early stages. In the Eastern District of Texas, Google has

filed motions to dismiss for lack of standing and improper venue, as well as a motion to transfer,

both of which remain pending before Judge Gilstrap. See, e.g., Uniloc 2017 LLC v. Google LLC,

No. 18-cv-553-JRG, D.I. 21, 26 (E.D. Tex.). These motions are attached as Exhibits 4 and 5. To

facilitate the timely resolution of these motions, Judge Gilstrap has ordered that all standing- and

venue-related discovery occur on an expedited basis, well before the parties complete all other

discovery. (Exs. 6, 7) Under the operative, the deadline to substantially complete document

productions is August 19. (Ex. 6.) The deadline for standing- and venue-related depositions is

September 13. (Id.) And the deadline for moving to compel compliance with standing- and

venue-related discovery is August 14. (Id.)

         The Subpoenaed Parties are putative nonparties that are closely associated with the

plaintiff and possess crucial information regarding standing and transfer. Fortress formed and

incorporated the plaintiff, as well as CF Uniloc, which appears to be the plaintiff’s parent.

Further, Fortress is a financier of the plaintiff and holds a security interest in the “Proceeds” of

the plaintiff’s patent portfolio, which means (given that the plaintiff is a non-practicing entity


                                                 2
  Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 3 of 21 PageID #: 3



whose patents generate proceeds primarily through litigation) that Fortress has held a security

interest in numerous lawsuits brought by Uniloc entities. (Ex. 4 at 6-11.) As explained in

Google’s motion to dismiss, Fortress and CF Uniloc may also have proprietary interests in the

patents that Uniloc 2017 has asserted against Google. (Id.) At the heart of this third-party

discovery are a number of loan agreements among Uniloc 2017; Uniloc USA Holdings, LLC

(“Uniloc USA”); Uniloc Luxembourg SA (“Uniloc Lux”); CF Uniloc; and Fortress Credit Co.

LLC that unbundled the property rights to the asserted patents and scattered those rights among

the various entities. (See, e.g., Exs. 8, 9, 10.) These agreements directly implicate issues of

standing and transfer.

       These agreements, and likely others that Google is seeking in these subpoenas,

demonstrate a complicated web of agreements, whereby the property rights to the asserted

patents have shifted alongside Uniloc’s changing corporate and capital structure. For example,

even as late as October 2018, Fortress and Uniloc entities were shifting the property rights to the

asserted patents. On October 1, 2018, Uniloc 2017 and Uniloc Licensing USA LLC (“Uniloc

Licensing”) filed four separate complaints against Google. Then, between October 31, 2018 and

November 1, 2018, Uniloc 2017, Uniloc Licensing, and Uniloc USA filed another 10 separate

complaints against Google. On November 17, 2018, Uniloc dismissed these initial complaints

without prejudice, and a different set of Uniloc entities—Uniloc 2017 and Uniloc USA—filed 14

new complaints against Google on the same 14 patents that were asserted in the earlier

complaints. Over the course of just two months, Uniloc shifted the property rights to the asserted

patents a number of times, demonstrating that the issue of standing is anything but clear.

       Google served its subpoenas on the Subpoenaed Parties on July 19, 2019 in Case Nos.

2:18-cv-491-497, -499-504, and -548, in accordance with the orders requiring that all standing-




                                                3
    Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 4 of 21 PageID #: 4



and venue-related discovery be served by that date. (Ex. 6) The subpoenas served on the

Subpoenaed Parties seek document production and depositions. On July 26, Google served

subpoenas on the Subpoenaed Parties in Case Nos. 2:18-cv-550-553.2 3

         On August 2, the Subpoenaed Parties, all represented by common counsel, served written

objections on Google categorically refusing to produce any documents or witnesses and making

no offers of compromise. (See Exs. 11- 13.) Their objections are nearly identical across each

request for production and deposition topic. (See id.) Since being served with the objections,

Google’s counsel has met and conferred twice by telephone with counsel for the Subpoenaed

Parties and proposed several compromises. E-mails documenting the compromises offered by

Google are attached as Exhibit 14. (Declaration of Deepa Acharya (“Acharya Decl.”) at ¶ 19.)

         On the first meet-and-confer call, Google offered to limit (at least for the moment) the

scope of its discovery requests to issues of standing and transfer, even though the Subpoenaed

Parties also possess other information relevant to the claims and defenses in this litigation.

Counsel for the Subpoenaed Parties declined to make any commitments in complying with the

remaining requests and topics set forth in the subpoenas. (See Ex. 14; see also Acharya Decl. at

¶ 20.)

         On the second meet-and-confer call, counsel for the Subpoenaed Parties represented that




2
   The July 19, 2019 and July 26, 2019 subpoenas are identical except for the identification of
case numbers. They request the same documents and the same deposition testimony.
Accordingly, the Subpoenaed Parties served one set of responses and objections for each
subpoenaed party. (See Exs. 11-13.)
3
    The Eastern District of Texas court had initially set forth different schedules regarding
standing- and venue-related discovery for Case Nos. 2:18-cv-491-497, -499-504, and -548 and
for Case Nos. 2:18-cv-550-553. The court has since set forth a single schedule in all of these
cases. These schedules are attached as Exhibits 6 and 7.


                                                4
    Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 5 of 21 PageID #: 5



CF Uniloc does not have responsive material for certain requests and topics.4 But he insisted, as

a precondition to further discussing the Subpoenaed Parties’ willingness to comply with the

subpoenas, that Google provide an “analysis” of a recent production by the plaintiff. (Acharya

Decl. at ¶ 21.) In making this demand, counsel for the Subpoenaed Parties evinced intimate

knowledge of the plaintiff’s document production, including the date of the production and the

approximate number of documents produced. He again demonstrated his familiarity with the

plaintiff’s document production in a subsequent e-mail. (Ex. 14.)

        Although it is unclear exactly what “analysis” counsel for the Subpoenaed Parties was

demanding, it was clear that the Subpoenaed Parties were looking for ways to delay compliance

with the subpoenas. Nonetheless, in an attempt to understand the specific concerns that the

Subpoenaed Parties had espoused in their written objections to the subpoenas, counsel for

Google offered to go through each request and topic on the meet-and-confer call so that the

parties could meaningfully discuss the specific objections and understand where compromises

might be found (Acharya Decl. at ¶ 22), because the objections and responses that the

Subpoenaed Parties had served were not specific and do not demonstrate what they were and

were not willing to produce.     (Exs. 11-13.)       Counsel for the Subpoenaed Parties refused.

(Acharya Decl. at ¶ 22.)

        Following the second meet-and-confer, counsel for the Subpoenaed Parties emailed

Google’s counsel and indicated that the Subpoenaed Parties would produce a transcript from Mr.

Erez Levy, a corporate designee for Uniloc USA and Unilox Lux from the Uniloc v. Apple



4
  Counsel for the Subpoenaed Parties represented that CF Uniloc did not have any responsive
documents or information for Request for Productions Nos. 22–28 and 34 and corresponding
Topics 19–27 and 30. Accordingly, Google is willing to drop these Requests and Topics with
respect to the CF Uniloc subpoena.


                                                 5
  Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 6 of 21 PageID #: 6



litigation in the Northern District of California (Case No. 3:18-cv-00360-WHA), where some of

the same issues related to standing are being litigated. (Ex. 14.) That evening, the Subpoenaed

Parties produced Mr. Levy’s transcript, exhibits to that transcript, and Apple’s 30(b)(6) notice to

Uniloc USA and Uniloc Lux from the Uniloc v. Apple case. (Acharya Decl. at ¶ 23.) Following

this production, Counsel for Google e-mailed counsel for the Subpoenaed Parties and further

narrowed the document requests and deposition topics on which it seeks information from the

Subpoenaed Parties. (Ex. 14.)

        After having met and conferred on the subpoenas twice, the Subpoenaed Parties have still

provided no indication when, if ever, they will comply with the remaining document requests

and deposition topics set forth in the subpoenas. Google, therefore, respectfully moves this Court

to compel the Subpoenaed Parties to produce the documents and appear for the depositions as set

forth in the subpoenas. Google does so on an expedited basis in order to comply with the

deadlines set by Judge Gilstrap’s scheduling order on standing- and venue-related discovery.

(Exs. 6, 7.)

II.     LEGAL STANDARD

        Rule 45 of the Federal Rules of Civil Procedure allows a party to issue a subpoena to

command a non-party to produce documents or tangible things in its possession, custody, or

control. Fed. R. Civ. P. 45. The scope of discovery through a subpoena is the same as under

Rules 26 and 34 of the Federal Rules of Civil Procedure. See 9A Charles Alan Wright et al.,

Federal Practice and Procedure § 2452 (3d ed. 2019) (citing cases).          A party may obtain

discovery of any non-privileged matter that is relevant to any claims or defenses. Fed. R. Civ. P.

26(b)(1). “It is well recognized that the federal rules allow broad and liberal discovery.” Pacitti

v. Macy’s, 193 F.3d 766, 777 (3d Cir. 1999); see also Edward D. Ioli Trust v. Avigilon Corp.,

No. 2:10-CV-605-JRG, 2012 WL 5830711, at *1 (E.D. Tex. Nov. 16, 2012) (explaining that the


                                                6
  Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 7 of 21 PageID #: 7



rules of discovery receive “broad and liberal application”).

       Rule 26 limits discovery where the burden of the proposed discovery outweighs its likely

benefit, taking into account the needs of the case, the parties’ resources, the importance of the

issues at stake in the litigation, and the importance of the proposed discovery in resolving the

issues. Fed. R. Civ. P. 26(b)(2)(iii). Moreover, “[c]ourts have broad discretion to manage the

discovery process, and can accelerate or otherwise alter the timing and sequence of discovery.”

Kone Corp. v. ThyssenKrupp USA, Inc., C.A. No. 11-465-LPS-CJB, 2011 WL 4478477, at *3

(D. Del. Sept. 26, 2011); see also Samuel, Son & Co. v. Beach, C.A. No. 13-128, 2013 WL

4855325, at *3 n.1 (W.D. Pa. Sept. 11, 2013) (“[T]he recent trend among district courts in the

Third Circuit favors application of a good cause or reasonableness standard to resolve motions

for expedited discovery . . . .”) (internal quotation marks omitted). A non-party commanded to

produce documents and tangible things may serve objections to the subpoena. Fed. R. Civ. P.

45(d)(2)(B). The objection must be served within 14 days after service of the subpoena, or

before the time of compliance, whichever is earlier. Id.

       Rule 37 provides that “[o]n notice to other parties and all affected persons, a party may

move for an order compelling disclosure or discovery.” Fed. R. Civ. P. 37(a)(1). The proper

venue in which to file a motion to compel a non-party to comply with a subpoena is “the district

where compliance is required.” Fed. R. Civ. P. 45(d)(2)(B)(1). Because the subpoenas at issue

here require the Subpoenaed Parties to produce documents and attend depositions in Delaware,

venue is proper in this Court.

III.   ARGUMENT

       To narrow the issues before the Court, at this time, Google limits the scope of this Motion

to requests seeking information related to issues of standing and transfer. The requests at issue

here are highlighted in the attached Exhibits 1, 2, and 3. These requests are all highly relevant to


                                                 7
  Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 8 of 21 PageID #: 8



the issues of standing and transfer, and cannot be obtained from other sources, including Uniloc

2017. Google limited the scope of its Motion in light of the August 14 deadline to file motions

to compel based on unresolved discovery requests related to these issues. (Ex. 7.)

       For discovery requests related to issues outside the scope of this Motion, Google is

willing to address those issues with the Subpoenaed Parties during the normal course of

discovery in the above-identified cases, thereby lessening the burden on the Subpoenaed Parties

to search for and produce documents on the accelerated schedule for standing- and venue-related

discovery. Google reserves its right to file motions to compel compliance with discovery

requests regarding such additional issues if future negotiations with the Subpoenaed Parties are

unsuccessful.

       In determining the propriety of a subpoena, a court balances the relevance of the

discovery sought, the requesting party’s need, and the potential hardship to the non-party. Heat

& Control, Inc. v. Hester Indus., Inc., 785 F.2d 1017, 1024 (Fed. Cir. 1986). Google will

address these factors in turn.

   A. The Requested Discovery Is Relevant To The Dispositive Issue Of Standing As Well
      As Transfer

       Relevant information includes “any matter that bears on, or that reasonably could lead to

other matter that could bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc.

v. Sanders, 437 U.S. 340, 351 (1978). “Where there is doubt over relevance, [Rule 26(b)(1)]

indicates that the court should be permissive.” Heat & Control, 785 F.2d at 1024. “[W]hen the

material sought is minimally relevant the burden is on the party opposing discovery to show that

it is not relevant.” 8 Charles Alan Wright et al., Federal Practice and Procedure § 2008 (3d ed.

2019) (citing cases).

       The loan agreements described above are highly relevant to the plaintiff’s standing



                                                8
    Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 9 of 21 PageID #: 9



because they have unbundled the property rights associated with the asserted patents, creating

concurrent ownership of different rights and, in some cases, concurrent ownership of the very

same rights.   (Ex. 4 at 6-11.)    Because Fortress is a signatory to these agreements, the

circumstances surrounding its reasons for entering into such agreements—distinct from the

reasons of the Uniloc entities—are highly relevant for, among other purposes, determining what

rights to the patents are held by whom. Documents and information related to these agreements

are responsive to at least the Fortress Requests for Production5 (“RFPs”) 1 and 24 and

Deposition Topic 1 and CF Uniloc RFPs 1 and 31 and Deposition Topic 1. Similarly, any

documents or information related to similar agreements about this litigation or the asserted

patents between Fortress entities themselves or between Fortress and Uniloc entities are also

highly relevant for the same reasons and responsive to at least Fortress RFPs 2, 5, 6, 7, and 15

and Deposition Topics 2, 5, 6, 11, and 15 and CF Uniloc RFPs 2, 3, 10, and 11 and Deposition

Topics 3, 9, and 10.

        In particular, Fortress entered into loan agreements with Uniloc Lux and Uniloc USA in

December 2014 to finance the patent-assertion activities of various Uniloc entities. (Ex. 4 at 6;

Exs. 8-10.) The loan agreements gave Fortress an irrevocable patent license that included the

right to grant sublicenses that would automatically revert to Fortress upon the occurrence of

certain events, including any event of default. (Ex. 4 at 6-11.) Public documents show that

defaults in fact occurred. (Id. at 8-9.) As explained in Google’s motion to dismiss, these

defaults have stripped Uniloc 2017 of standing to pursue this litigation. (See id. at 6-11.) In



5
  The document requests and deposition topics set forth in the subpoenas to Fortress Credit Co.,
LLC and Fortress Investment Group are identical, and therefore, we reference these subpoenas
together. It is not clear which entity has possession, custody, and control of the relevant
documents.



                                               9
Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 10 of 21 PageID #: 10



response, plaintiff has disputed these statements and has provided declarations from Fortress in

support of its position. See, e.g., Uniloc 2017 LLC v. Google LLC, No. 2:18-cv-553 (“-553

Case”), D.I. 33-8, 33-9 (E.D. Tex.). Accordingly, documents and information in Fortress or CF

Uniloc’s possession, custody, or control are responsive to at least Fortress RFPs 20 and 21 and

Deposition Topics 19 and 20 and CF Uniloc RFP 19 and Deposition Topic 18, respectively.

       Fortress’s decisions to form and incorporate Uniloc 2017 LLC and CF Uniloc and to

invest in these entities are highly relevant to determining whether Uniloc 2017 has standing and

whether witnesses and documents related to that decision are located in California for transfer

purposes. This information is responsive to at least Fortress RFP 23 and Deposition Topic 22.

Moreover, Fortress has directly inserted itself into this dispute by providing declarations from

Fortress’s managing director in the Intellectual Property Finance Group regarding the defaults

that Google identified in its motion to dismiss, which is directly responsive to Fortress RFP 20

and Deposition Topic 19. See, e.g., -553 Case, Dkts. 33-8, 33-9. Uniloc 2017’s reliance on these

declarations to oppose Google’s motion to dismiss has made Fortress directly relevant to

Uniloc’s claims of standing and confirmed that Fortress possesses relevant, discoverable

information.

       As for CF Uniloc, it is part of the network of affiliated entities that work together to

finance and prosecute Uniloc’s patent litigations, and agreements between CF Uniloc and Uniloc

2017 suggest that it might possess a proprietary interest in the asserted patents. (Ex. 16.)

Whether every entity with rights to the patents-in-suit has been named as a plaintiff in this

litigation, as is necessary for any of the plaintiffs to have standing, can be ascertained only by

examining the agreements that govern ownership of the asserted patents.

       The relationships among the myriad Uniloc and Fortress entities are also relevant to




                                               10
Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 11 of 21 PageID #: 11



Google’s motion to transfer venue (Ex. 5). A key consideration for transfer is where witnesses

and evidence are located. See Papst Licensing GmbH & Co. KG v. Lattice Semiconductor Corp.,

126 F. Supp. 3d 430, 439 (D. Del. 2015) (explaining that the location of “witnesses and evidence

potentially at issue in the case” is a “clear, legitimate basis for seeking transfer” of venue); see

also Herman v. Cataphora, Inc., 730 F.3d 460, 466 (5th Cir. 2013). Google believes that the

cases should be transferred to the Northern District of California from the Eastern District of

Texas because the parties, third-party witnesses, and the bulk of the evidence likely to be

presented in these cases, are all mainly located in the Northern District of California.

       Fortress has offices in the Northern District of California. Indeed, the vast majority of

the potential Fortress witnesses that Google has identified thus far not only reside in the Northern

District of California, but also were involved in the negotiations among Fortress, Uniloc 2017,

and other related Uniloc entities. (Ex. 5 at 5-7.) Google’s subpoenas, therefore, seek additional

documents and information about the location of Fortress’s and CF Uniloc’s witnesses and

documents in furtherance of Google’s request to transfer venue, with the expectation that this

information will establish that the Northern District of California is a more convenient forum for

these critical third parties. Fortress’s and CF Uniloc’s organizational structures and investors are

highly relevant for the same reasons and responsive to at least Fortress RFPs 9, 10, 27, 28, 29,

and 30 and Deposition Topics 8, 23, 24, 25, and 26 and CF Uniloc RFPs 5 and 6 and Deposition

Topics 5 and 6.

       Similarly, Mr. Craig Etchegoyen, the former CEO of Uniloc Lux, current member of

Uniloc 2017, and signatory to the relevant agreements exchanging rights in the asserted patents,

has employment agreements with Fortress and other Uniloc entities that are highly relevant for

standing and transfer. For example, Mr. Etchogoyen’s employment agreements may suggest that




                                                 11
Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 12 of 21 PageID #: 12



a location or office in which he primarily works or maintains relevant documents is in the

Northern District of California. They may also relate to the control of Uniloc 2017 and thus

impact standing. This information is responsive to Fortress RFP 8 and Deposition Topic 7 and

CF Uniloc RFP 4 and Deposition Topic 4.

       Information related to Fortress’s meetings with Uniloc executives, including the duration,

frequency, and location of those meetings, is also important to establish that California, including

the Northern District of California, is a more convenient forum for third parties and is responsive

to at least Fortress RFP 14 and Deposition Topic 12. Finally, the location of CF Uniloc’s

registered agent for service of process, and CF Uniloc’s decision to register or not register to

operate as a business in either California or Texas, are highly relevant for the venue transfer

analysis in determining which jurisdiction is more convenient and is responsive to at least CF

Uniloc RFPs 20, 21, 29, and 30 and Deposition Topics 28 and 29.

   B. Google Needs Documents And Testimony From The Subpoenaed Parties Because It
      Cannot Obtain The Relevant Information Elsewhere

       The second factor considered in determining the propriety of a subpoena is “the

requesting party’s need” for the material being sought. Heat & Control, 785 F.2d at 1024. This

factor favors the enforcement of a subpoena when the information being sought is in the

exclusive possession of the subpoenaed party. See, e.g., In re Subpoena to Non-Party OPI

Products, Inc. Mycone Dental Supply Co v. Creative Nail Design, Inc., No. 3:12-CV-747-RS,

2014 WL 12610196, at *2 (C.D. Cal. Jan. 2, 2014) (concluding that the requesting party “needs

to get the information from OPI because OPI is the only entity that has access to it”). Put

differently, “[n]eed is enhanced when information is uniquely available from the party from

whom it is sought.” American Standard Inc. v. Pfizer Inc., 828 F.2d 734, 743 (Fed. Cir. 1987).

       Publicly available documents offer glimpses into the relationships among the Fortress



                                                12
Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 13 of 21 PageID #: 13



and Uniloc entities, but they do not provide the full picture. Google has exhausted the publicly

available information about the loan agreements and other formal relationships among the

Fortress and Uniloc entities that might affect Uniloc 2017’s rights to the asserted patents. If the

Subpoenaed Parties are permitted to ignore the subpoenas entirely, Google will be unfairly

prejudiced in its ability to discover additional information relevant to its defenses on standing

and transfer.

       The main objection from the Subpoenaed Parties is that Google should seek this

information from Uniloc 2017, a party to the litigation. Although Google has served discovery

on Uniloc 2017 seeking information about the relationships between it and Fortress, any

documents and information received from Uniloc 2017 in response to that subpoena would

(assuming that the relevant transactions occurred at arm’s length, which is itself an open question

that the subpoenas are intended to help answer) tell only half the story. The other half of the

story, which relates to Fortress, would be exclusively in Fortress’s possession. Uniloc 2017

claims not to be privy, for example, to internal Fortress documents and communications

evaluating whether to invest in Uniloc 2017 or its affiliates, and has objected to a number

Google’s document requests that explicitly relate to Fortress on the grounds that these requests

seek third-party information. (See, e.g., Ex. 15 at pp. 2-4, 8-9, 13-15 (Uniloc 2017’s objections

and responses to RFPs 1, 2, 6, 19, 33, 34, and 36).) Further, Uniloc 2017 would not possess any

documents or information reflecting Fortress’s understanding of what events under the loan

agreements would trigger the automatic reversion of its right to grant sublicenses.

       Fortress may also be in sole possession, custody, or control of highly relevant documents

and information related to at least two of the promissory notes between Uniloc 2017 and CF

Uniloc, both of which were formed and incorporated by Fortress. The Subpoenaed Parties did




                                                13
Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 14 of 21 PageID #: 14



not explain why Uniloc 2017 would have organizational charts of Fortress or CF Uniloc, or Mr.

Etchegoyen’s employment agreements with Fortress or any other Uniloc entities, in its

possession, custody, or control. In fact, Uniloc 2017 has objected to requests from Google that

seek the corporate structure of the Uniloc and Fortress entities on the grounds that these requests

seek third-party information. (Ex. 15 at 2-3 (Uniloc 2017’s objections and responses to RFPs 3-

4).) Any responsive documents and communications created by the Fortress employees residing

in the Northern District of California related to Fortress’s negotiations with Uniloc 2017 and

related Uniloc entities would be in Fortress’s possession, custody, or control, not Uniloc 2017’s.

Thus, Google’s transfer- and standing-related requests and topics are narrowly tailored for

documents and information that are in either CF Uniloc’s or Fortress’s, but not Uniloc 2017’s,

possession, custody, or control.

       The objection of the Subpoenaed Parties that Google can obtain the information it needs

directly from Uniloc 2017, a party to the litigation, is conclusory and unsupported by any

evidence. It assumes, without explanation, that Uniloc 2017 has custody and control of all the

information that Google seeks from the Subpoenaed Parties, even though numerous requests for

production directed to Fortress make no reference to Uniloc whatsoever. (See Ex. 1 at 8–11

(requests 8, 10, 12, 16–19, 22); Ex. 2 at 8–11 (requests 8, 10, 12, 16–19, 22).) Whether this

assumption is true, of course, cannot be ascertained without substantive, good-faith responses to

the subpoenas.

       During the second meet-and-confer call, the Subpoenaed Parties attempted to use their

status as “third parties” to resist discovery, yet they did so only by leveraging insider information

about Uniloc 2017’s discovery strategy—knowing that Uniloc 2017 had made a document

production, the size of that production, and the date on which the documents were produced to




                                                 14
Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 15 of 21 PageID #: 15



Google—making clear that they are third parties in name only. On one hand, the Subpoenaed

Parties are attempting to resist discovery by claiming that the document requests and deposition

topics in Google’s subpoenas are overbroad and not proportional to the discovery normally

permitted to be served on third parties (despite Google’s repeated offers to discuss how to more

narrowly tailor the requests and deposition topics). But on the other hand, the Subpoenaed

Parties’ attempt to leverage insider information about Uniloc 2017’s recent document production

to delay compliance with the subpoenas makes clear that they are standing shoulder to shoulder

with Uniloc 2017 and coordinating with it in responding to Google’s subpoenas. The demand by

the Subpoenaed Parties that Google provide them with its “analysis” of Uniloc 2017’s

production is highly irregular, particularly where, as here, such information is subject to a

protective order. And the apparent collaboration between the Subpoenaed Parties and Uniloc

2017 in response to Google’s subpoenas only underscores the need for Google to discover

information on the relationships among these entities.

       The information currently known to Google, although pointing to obvious defects in

standing and venue, also suggests that additional, relevant information on these issues exists.

Google is entitled to discover information regarding all of the loan agreements (including those

not currently known to Google) and the corporate structure of the Uniloc and Fortress entities—

in short, to follow the crumbs of evidence where they lead. Google has no means to obtain this

information except from the Subpoenaed Parties themselves. This alone is sufficient to establish

Google’s need. See Heat & Control, 785 F.3d at 1024–25 (holding that the “need” factor was

met where the party objecting to the subpoena offered no “specific evidence” that the

information being sought was “available from other sources”).




                                               15
Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 16 of 21 PageID #: 16



   C. There Are No Credible Claims Of Hardship Here, And Google Is Prepared To Be
      Flexible To Minimize Inconvenience

         The last factor considered in determining the propriety of a subpoena is “the potential

hardship of the party subject to the subpoena.” Heat & Control, 785 F.2d at 1024. Material that

is kept “in the ordinary course of business” normally “would not be overly burdensome . . . to

compile and produce.” Creative Nail Design, 2014 WL 12610196, at *2. A party resisting

discovery must do more than make “barebones claims of hardship”; such claims “are

inadequate.” DetCard Sys., Inc. v. PacsGear, Inc., 2011 WL 2491515, at *2 (D. Minn. Apr. 25,

2011).

         The Subpoenaed Parties, all represented by common counsel, are stonewalling. In their

objections to Google’s subpoenas, the Subpoenaed Parties make only generic, exaggerated

claims of the hardship they would face in complying with Google’s discovery requests, and they

make no effort to identify with particularity why such hardship would arise or what it would

entail. (Exs. 11-13) They make only “barebones claims” on this issue. See id.; Plant Genetic

Sys., N.V. v. Northrup King Co., Inc., 6 F. Supp. 2d 859, 862 (E.D. Mo. 1998) (concluding that a

third party would “not be unduly burdened by compliance with the . . . subpoenas” where it had

“done little more than make the bar assertion that it is burdensome for it to comply”). All of the

information available to Google, moreover, suggests that complying with its discovery requests

would entail no genuine hardship.

         For one thing, the same counsel who represents all of the Subpoenaed Parties also

currently represents Uniloc entities, including Uniloc 2017, in litigation in California, including

in cases asserting some of the same patents.         See, e.g., Uniloc 2017 LLC v. Microsoft

Corporation, No. 8:19-cv-00781 (C.D. Cal.); Uniloc 2017 LLC v. Roku, Inc., No. 8:19-cv-00295

(C.D. Cal.); Uniloc 2017, LLC v. Microsoft Corporation, No. 8:19-cv-00196 (C.D. Cal.); Uniloc



                                                16
Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 17 of 21 PageID #: 17



2017 LLC v. Microsoft Corporation, No. 8:18-cv-02053 (C.D. Cal.); Uniloc 2017 LLC v. Netflix,

Inc., No. 8:18-cv-02055 (C.D. Cal.); Uniloc 2017 LLC v. Am. Broadcasting Companies, Inc.,

No. 8:18-cv-02056 (C.D. Cal.); Uniloc 2017 LLC v. ESPN, Inc., No. 8:18-cv-02057 (C.D. Cal.);

Cisco Sys., Inc. v. Uniloc USA, Inc., No. 3:18-cv-04991 (N.D. Cal.). The fact that Fortress has

provided Uniloc 2017 with declarations supporting Uniloc 2017’s positions that it has standing

in this lawsuit shows the hand-in-glove relationship between these entities and undermines any

suggestion that Fortress would suffer hardship in responding to Google’s discovery requests.

After all, by providing declarations to Uniloc 2017, Fortress has already responded to requests

for documents and testimony from that party.

       Moreover, Google is prepared to accommodate the Subpoenaed Parties regarding the

means of compliance with the subpoenas. Google has significantly narrowed the document

requests and deposition topics on which it seeks information from the Subpoenaed Parties. (Ex.

14.) Furthermore, if Uniloc 2017 confirms that it has possession, custody, and control over

documents in the possession, custody, and control of other Uniloc entities, including CF Uniloc,

Google will withdraw the document requests directed to CF Uniloc. (Id.) However, counsel for

the Subpoenaed Parties has failed to identify any specific requests or topics on which it needs

further clarification or narrowing. Without an explanation of what the Subpoenaed Parties can

and cannot produce as the remaining document requests and deposition topics, Google does not

know what information or accommodation the Subpoenaed Parties need to comply with the

subpoenas. The unsupported, generic claims of hardship contained in their objections fall flat.

IV.    CONCLUSION

       For all of these reasons, Google respectfully moves the Court to compel the Subpoenaed

Parties to produce the documents and appear for the depositions requested by the subpoenas, as

limited herein, on an expedited basis so that this discovery can be completed in compliance with


                                               17
Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 18 of 21 PageID #: 18



Judge Gilstrap’s scheduling order for standing- and venue-related discovery.



                                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                 /s/ Brian P. Egan

                                                 Jack B. Blumenfeld (#1014)
                                                 Brian P. Egan (#6227)
OF COUNSEL:                                      1201 North Market Street
                                                 P.O. Box 1347
Charles K. Verhoeven                             Wilmington, DE 19899
David A. Perlson                                 (302) 658-9200
David Doak                                       jblumenfeld@mnat.com
Jonathan Tse                                     began@mnat.com
QUINN EMANUEL URQUHART &
SULLIVAN, LLP                                    Attorneys for Google LLC
50 California Street, 22nd Floor
San Francisco, CA 94111
Tel: 415-875-6600
Fax: 415-875-6700

Deepa Acharya
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
1300 I Street NW, Suite 900
Washington, D.C. 20005
Tel : 202-538-8000
Fax : 202-538-8100


August 14, 2019




                                               18
Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 19 of 21 PageID #: 19



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 14, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on August

14, 2019, upon the following at the email addresses indicated below:

M. Elizabeth Day                                                       VIA ELECTRONIC MAIL
Feinberg Day Kramer Alberti Lim Tonkovich &
Belloli LLP
1600 El Camino Real, Suite 280
Menlo Park, CA 94025
Tel: 650 618-4360
Fax: 650 618-4368
eday@feinday.com

Marc Belloli                                                           VIA ELECTRONIC MAIL
Feinberg Day Kramer Alberti Lim Tonkovich &
Belloli LLP
1600 El Camino Real, Suite 280
Menlo Park, CA 94025
Tel: 650 618-4360
Fax: 650 618-4368
mbelloli@feinday.com

Jeremiah A. Armstrong                                                  VIA ELECTRONIC MAIL
Feinberg Day Kramer Alberti Lim Tonkovich &
Belloli LLP
1600 El Camino Real, Suite 280
Menlo Park, CA 94025
Tel: 650 618-4360
Fax: 650 618-4368
jarmstrong@feinday.com
Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 20 of 21 PageID #: 20



Brett Aaron Mangrum                                    VIA ELECTRONIC MAIL
Etheridge Law Group, PLLC
2600 East Southlake Blvd
Suite 120-324
Southlake, TX 76092
469-401-2659
Email: brett@etheridgelaw.com

Jeffrey Huang                                          VIA ELECTRONIC MAIL
Etheridge Law Group, PLLC
2600 East Southlake Blvd
Suite 120-324
Southlake, TX 76092
408-797-9059
Fax: 817-887-5950
Email: jeff@etheridgelaw.com

Ryan Scott Loveless                                    VIA ELECTRONIC MAIL
Etheridge Law Group, PLLC
2600 East Southlake Blvd
Suite 120-324
Southlake, TX 76092
972-292-8303
Fax: 817-887-5950
Email: ryan@etheridgelaw.com

Travis Lee Richins                                     VIA ELECTRONIC MAIL
Etheridge Law Group, PLLC
2600 East Southlake Blvd
Suite 120-324
Southlake, TX 76092
214-601-0678
Fax: 817-887-5950
Email: travis@etheridgelaw.com

James L Etheridge                                      VIA ELECTRONIC MAIL
Etheridge Law Group, PLLC
2600 East Southlake Blvd
Suite 120-324
Southlake, TX 76092
817/470-7249
Fax: 817/887-5950
Email: jim@etheridgelaw.com
Case 1:19-mc-00202-UNA Document 1 Filed 08/14/19 Page 21 of 21 PageID #: 21



                                  /s/ Brian P. Egan

                                  Brian P. Egan (#6227)
